Opinión de conformidad con las partes I y II de la opinión del Tribunal, disidente con la parte III-A y concurrente con el resultado emitida por el
Juez Asociado Señor Hernández Denton, a la cual se une la Juez Asociada Se-ñora Naveira de Rodón.
h — 1
La Autoridad de Acueductos y Alcantarillados (en ade-lante A.A.A.) acudió ante nos mediante un recurso de cer-tiorari en el cual nos solicitó que revisemos una sentencia del Tribunal de Circuito de Apelaciones, que revocó una consulta de ubicación concedida por la Junta de Planifica-ción de Puerto Rico y ordenó, a su vez, la paralización de la construcción del Superacueducto de la Costa Norte (en adelante Superacueducto). Estando el referido recurso en trámite de perfeccionamiento, la Asamblea Legislativa aprobó la Ley Núm. 19 de 12 de junio de 1997 (en adelante Ley Núm. 19), 22 L.P.R.A. see. 451 et seq., para autorizar y ordenar a la A.A.A. a que “continúe de forma ininterrum-pida y diligente con el diseño y la construcción del [Superacueducto] hasta la culminación de la obra”. Art. 3 de la Ley Núm. 19, supra, 22 L.P.R.A. sec. 451. Así, mien-tras por un lado existía una decisión judicial que ordenaba la inmediata paralización de la construcción del Supe-racueducto, por otro lado, las ramas políticas habían pro-mulgado una ley que autorizaba y ordenaba lo contrario. Ante ello la recurrida, Misión Industrial, cuestionó ante nos la validez constitucional de la referida actuación me-diante una moción en auxilio de jurisdicción.
Al examinar una controversia que sea sometida ante nuestra consideración, los tribunales tenemos la obligación de ser custodios de nuestra propia jurisdicción. Gobernador de P.R. v. Alcalde de Juncos, 121 D.P.R. 522 (1988); *197López Rivera v. Autoridad Fuentes Fluviales, 89 D.P.R. 414 (1963). Esto significa que, previo a considerar los méritos de un caso, los tribunales debemos examinar si tenemos facultad para ello. Así, la correcta adjudicación de una con-troversia requiere que los tribunales consideremos, como cuestión de umbral, si la ley avala el ejercicio de nuestra jurisdicción.
En el caso de autos, la consideración de los méritos de los señalamientos de error de la A.A. A. está subordinada a que la Ley Núm. 19, supra, no nos haya privado de juris-dicción sobre el asunto por haber tornado en no justiciables las controversias planteadas ante nos. Así, el examen de la validez del ejercicio de nuestra jurisdicción en el caso de autos parte del examen del efecto sobre nuestra jurisdic-ción de esa expresión legislativa, asunto que fue traído oportunamente ante nuestra consideración por Misión Industrial.
Hoy este Tribunal correctamente decreta la inconstitu-cionalidad de la referida ley al resolver que ésta “pretende ejercer [nuestra] función revisora determinando indirecta-mente que la sentencia recurrida es incorrecta, y dictando así el resultado del caso ante nuestra consideración, sin modificar en forma alguna el derecho aplicable”. Estamos conformes con esta determinación.
Como se sabe, según nuestro esquema jurídico-político, cada una de las ramas de gobierno posee unas funciones que le son privativas. Si bien su relación es funcionalmente dinámica e interactiva, nuestra Constitución proscribe que una rama ursurpe el poder o ámbito de autonomía de otra rama de gobierno. Este equilibrio funcional es la piedra angular del sistema de frenos y de contrapesos que en los sistemas republicanos de gobierno impide que una rama de gobierno se allegue a sí misma facultades o poderes confe-ridos por la Constitución a otras ramas.
Al “legislar” que la sentencia cuestionada ante nos en revisión judicial es incorrecta, la Ley Núm. 19, supra, con-*198traviene estos principios. Su inconstitucionalidad, por lo tanto, es evidente. Corresponde a la Rama Judicial el po-der de revisar una sentencia y la facultad de decidir si una actuación gubernamental fue realizada conforme a derecho. Además, le corresponde al Tribunal Supremo, como tribunal constitucional de última instancia, el poder de revisar las decisiones de los foros adjudicativos de me-nor jerarquía. La flexibilidad que en el pasado hemos reco-nocido a la interacción entre las diferentes ramas de go-bierno —véanse: Noriega v. Hernández Colón, 135 D.P.R. 406 (1994), opinión de conformidad; Banco Popular, Liquidador v. Corte, 63 D.P.R. 66 (1944)— no significa que la facultad última de interpretar las leyes y para revisar de-cisiones judiciales de foros de inferior jerarquía pueda ser ejercida por las ramas políticas mediante leyes u órdenes ejecutivas promulgadas a través de sus propios procedi-mientos.
Coincidimos con la determinación final a la que llega este Tribunal de que es inconstitucional la referida expre-sión legislativa por constituir una atentado contra el prin-cipio de la separación de poderes que dimana de la See. 2 del Art. I de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Por ello, estamos conformes con las partes I y II de la opinión del Tribunal.
Así pues, siendo inconstitucional la Ley Núm. 19, supra, la controversia traída ante nos por la A.A.A. no es académica. Al respecto, coincidimos con la Juez Asociada Señora Naveira de Rodón en su voto explicativo, pág. 214, cuando afirma que “[e]sta conclusión lleva como corolario que el caso ante nuestra consideración no se haya conver-tido en académico. La situación que prevalece es la que existía antes de aprobarse la ley”. Corresponde, entonces, examinar los méritos del recurso traído ante nuestra con-sideración por la A. A.A.
*199hH HH
Este Tribunal no sólo tiene la obligación de examinar si tenemos jurisdicción para considerar un recurso ante nues-tra consideración. También tiene la ineludible obligación de examinar si el foro recurrido asumió correctamente su jurisdicción. Véase Vázquez v. A.R.Pe., 128 D.P.R. 513, 537 (1991). Es sobre este aspecto donde nos vemos imposibili-tados de refrendar la parte de la opinión del Tribunal que entra a considerar los méritos de los señalamientos de error planteados por la A.A.A., ya que estimamos que el Tribunal de Circuito de Apelaciones actuó sobre éste sin jurisdicción.
Para evadir el ataque jurisdiccional, la opinión del Tribunal adopta una interpretación que fue intimada me-diante sentencia en Rivera v. Mun. de Carolina, 140 D.P.R. 131 (1996), y que en aquella ocasión no suscribimos por estimar que atentaba contra el esquema administrativo diseñado por la Asamblea Legislativa para tramitar las mo-ciones de reconsideración en procedimientos adminis-trativos. Reafirmamos la posición que esbozamos en aque-lla ocasión en torno a la controversia jurisdiccional. Por ello, revocaríamos la decisión recurrida y desestimaríamos el referido recurso de revisión por este sólo fundamento. Elaboremos.
A. La Sec. 3.15 de la Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.), 3 L.P.R.A. see. 2165, dispone que las agencias administrativas deberán considerar las mocio-nes de reconsideración dentro del término de quince (15) días de haber sido presentadas. Dispone, además, que: “[s]i [la agencia] la rechazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión co-menzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, se-*200gún sea el caso”.(1) íd. Por su parte, la See. 4.2 de la L.P.A.U., 3 L.P.R.A. see. 2172, dispone que cuando se pre-senta una moción de reconsideración ante una agencia, las partes podrán instar un recurso de revisión judicial en el Tribunal de Circuito de Apelaciones dentro del término de treinta (30) días, contado a partir de las fechas estableci-das en la citada Sec. 3.15.(2)
En Rivera v. Mun. de Carolina, supra, este Tribunal tuvo ante su consideración la controversia específica en torno a cuándo comienza a transcurrir el término para re-visar judicialmente una decisión administrativa luego de que una parte solicita la reconsideración de la decisión final de la agencia, pero la agencia notifica su determinación *201al respecto luego de transcurridos los quince (15) días de haber sido presentada la moción de reconsideración.(3) En esa ocasión, la Junta de Apelaciones del Sistema de Admi-nistración de Personal (en adelante J.A.S.AP.) había emi-tido una decisión final. La parte afectada por ella presentó una moción de reconsideración, la cual fue resuelta por la J.A.S.A.P. dentro del término de los quince (15) días que establece la Sec. 3.15 de la L.P.A.U., supra, pero fue noti-ficada a las partes luego de transcurrido dicho término. La parte promovente instó un recurso de revisión judicial den-tro del término de treinta (30) días contados a partir de la notificación de la decisión administrativa en torno a la mo-ción de reconsideración, pero expirados los treinta (30) días si se inicia el cómputo a partir del vencimiento del término que la agencia tenía para considerarla.
Una mayoría de este Tribunal, mediante sentencia y, por ende, sin darle efecto de precedente judicial, resolvió que los efectos de la presentación de una moción de recon-sideración en el foro administrativo al amparo de la See. 3.15 de la L.P.A.U., supra, son distintos que los efectos de la presentación de una moción de reconsideración en un pleito civil al amparo de la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Por ello concluyó que el término para solicitar la revisión judicial de una decisión adminis-trativa comienza a transcurrir desde el momento en que se notifica la determinación de la agencia en torno a la mo-ción de reconsideración.
En esa ocasión disentimos del criterio mayoritario. Al analizar la referida sección expresamos lo siguiente:
De acuerdo con el procedimiento dispuesto en la Sec. 3.15, supra, al recibir una moción de reconsideración la agencia *202puede acogerla, denegarla de plano o no actuar sobre ella den-tro de ese término. Conforme a los términos claros del estatuto, la agencia tiene jurisdicción para considerar la moción sola-mente cuando actúa dentro del plazo de quince (15) días. Si no actúa dentro de ese plazo se entiende denegada la reconsidera-ción y la agencia pierde jurisdicción.
Si la agencia no toma acción alguna dentro de esos quince (15) días, la Sec. 3.15, supra, establece que el plazo de revisión judicial comienza a correr automáticamente al expirar el tér-mino de quince (15) días. Por otro lado, si dentro de dicho plazo la agencia resuelve la moción y la declara sin lugar de plano, el término para solicitar la revisión judicial comienza a contar antes de esos quince (15) días desde que se notifique dicha denegación. (Enfasis en el original.) Rivera v. Mun. de Carolina, supra, págs. 137-138, opinión disidente.
Añadimos que “[b]ajo este esquema procesal, el término para solicitar revisión sólo se interrumpe si la agencia tomó alguna acción sobre la moción de reconsideración dentro de los quince (15) días que concede dicho estatuto y archiva en autos dicha decisión dentro de ese mismo plazo”. Rivera v. Mun. de Carolina, supra, pág. 138, opi-nión disidente.
Como consecuencia de lo anterior, si la parte promo-vente de una moción de reconsideración no recibe notifica-ción alguna en tomo a ésta dentro de los quince (15) días posteriores a su presentación, debe entender que fue re-chazada y que el término para instar el recurso de revisión judicial no queda prorrogado, por lo que expira a los treinta (30) días del vencimiento del término que la agen-cia tenía para considerar la moción de reconsideración. En consecuencia, a nuestro juicio, la única forma en que se puede prorrogar el término para solicitar la revisión judicial de una decisión final de una agencia administrativa es si dentro de los quince (15) días de haber sido presentada, la agencia la acoge y notifica su determinación al respecto. Véase, además, Pérez Rodríguez v. P.R. Parking Systems, Inc., 119 D.P.R. 634 (1987).
Al establecer unos plazos cortos, la L.P.A.U. pretendió acabar con la demora en la adjudicación administrativa, *203pues obliga a las agencias a resolver rápidamente las con-troversias que tienen ante sí. De hecho, la eliminación en 1996 del requisito jurisdiccional de presentar una moción de reconsideración para instar un recurso de revisión judicial se enmarca en los propósitos del estatuto de agilizar el trámite administrativo. Contrario a este objetivo, la posi-ción mayoritaria en Rivera v. Mun. de Carolina, supra, tiene el efecto de prorrogar los términos para acudir me-diante revisión judicial cuando por error o negligencia del personal secretarial de las agencias se notifica la determi-nación en torno a la moción de reconsideración fuera del plazo de quince (15) días que la agencia tiene para considerarla.
De hecho, según la posición esbozada en Rivera v. Mun. de Carolina, supra, las partes tienen una segunda oportu-nidad para revisar judicialmente una decisión administra-tiva si por error o negligencia se notifica la determinación en torno a la moción de reconsideración, aun luego de transcurridos los treinta (30) días desde que finaliza el pe-ríodo que la agencia tenía para considerar la moción de reconsideración. Dicho de otro modo, en teoría, la interpre-tación mayoritaria puede llevar al absurdo de permitir que una parte inste un recurso de revisión judicial aun cuando la parte promovente entendió que su moción de reconside-ración fue rechazada e, incluso, deliberadamente optó por permitir que venciera el término para instar un recurso de revisión judicial.
No hay duda de que si una agencia actúa en tomo a una moción de reconsideración fuera del término de quince (15) días que tiene para considerarla, dicha actuación sería ultra vires. Si la agencia no puede extender deliberadamente el plazo en que puede considerar una moción de reconside-ración, tampoco puede considerarse que el plazo para ins-tar la revisión judicial se prolonga como consecuencia de la dilación de la propia agencia al notificar su decisión. Como afirmamos en nuestro disenso en Rivera v. Mun. de Caro*204lina, supra, pág.: “[r]esolver de otra manera significaría que las secretarías de las agencias tienen más tiempo para notificar una decisión que lo que el propio funcionario que decide tiene para emitir su dictamen. Esta interpretación produciría inestabilidad, incertidumbre y confusión en la práctica administrativa y dilataría excesivamente las ad-judicaciones administrativas”. Rivera v. Mun. de Carolina, supra, pág. 139.
B. En el caso de epígrafe los eventos procesales son esencialmente similares a los que tuvimos en Rivera v. Mun. de Carolina, supra. La determinación final de la Junta de Planificación, en la cual aprobaba la consulta de ubicación del Superacueducto, fue emitida el 5 de julio de 1996. El archivo en autos de la copia de la notificación de esta determinación ocurrió el 18 de julio de 1996. Misión Industrial solicitó la reconsideración el 7 de agosto de 1996, esto es, dentro de los veinte (20) días del archivo en autos de una copia de la notificación de la decisión administrativa.
En consecuencia, el 8 de agosto de 1996 comenzó a transcurrir el término de quince (15) días que tenía la Junta de Planificación para considerarla. Este plazo venció el 22 de agosto. En esa fecha, la Junta de Planificación no se había expresado en torno a la moción de reconsideración de Misión Industrial, por lo que ésta debió entender que fue rechazada. El plazo para acudir al Tribunal de Circuito de Apelaciones venció el 21 de septiembre de 1996, que por ser sábado se prorrogó hasta el próximo día laborable; en este caso, el lunes 23 de septiembre. Misión Industrial pre-sentó su recurso de revisión judicial en el Tribunal de Cir-cuito de Apelaciones el 27 de septiembre de 1996. Clara-mente actuó fuera del término que tenía para ello y, por ende, el foro apelativo carecía de jurisdicción para conside-rar el recurso.
A pesar de que a lo largo del proceso de revisión judicial el recurso ante nos ha generado varios incidentes procesa-*205les, incluso ante este Foro —véase Misión Ind. P.R. v. J.P. y A.A.A. II, 143 D.P.R 811 (1997)— en ninguna de las etapas previas las partes plantearon el aspecto jurisdiccional. De hecho, este es un aspecto que la sentencia recurrida no aborda. Ello, sin embargo, no es un impedimento para que en esta etapa de los procedimientos este Tribunal consi-dere este planteamiento; pues, como se sabe, los tribunales no tienen discreción para asumir jurisdicción donde la ley no la confiere. Maldonado v. Pichardo, 104 D.P.R. 778 (1976).
Por ello, luego de un ponderado análisis, estimamos que la interpretación que la opinión del Tribunal adopta en el caso de autos y que fue intimada mediante sentencia en Rivera v. Mun. de Carolina, supra, es incorrecta. No cons-tituye una interpretación adecuada de la Sec. 3.15 de la L.P.A.U., supra, y de los intereses que dicho estatuto pre-tende proteger en el ámbito administrativo. El foro apela-tivo recurrido no tenía jurisdicción para revisar la consulta de ubicación en torno al Superacueducto aprobada por la Junta de Planificación. En consecuencia, y aunque las par-tes no lo plantearon hasta esta etapa de los procedimien-tos, tenemos la obligación de resolver que ese foro actuó sin jurisdicción y que procede revocar la decisión recurrida sin ulterior pronunciamiento.
Por lo anterior disentimos de la parte III-A de la opinión del Tribunal; revocaríamos la sentencia recurrida, y deses-timaríamos el recurso de autos. Como este Tribunal llega al mismo resultado por otros fundamentos, concurrimos con el resultado de la opinión del Tribunal.
— O —

 El texto completo de la sección vigente dispone:
“La parte adversamente afectada por la resolución, u orden parcial o final po-drá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archive en autos una copia de la notificación de la resolución de la agencia resolviendo definitiva-mente la moción de reconsideración. Tal resolución deberá ser emitida y archivada en autos dentro de los noventa (90) días siguientes a la radicación de la moción de reconsideración. Si la agencia acoge la moción de reconsideración pero deja de tomar alguna acción con relación a la moción dentro de los noventa (90) días de ésta haber sido radicada, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de noventa (90) días salvo que la agencia, por justa causa y dentro de esos noventa (90) días, prorrogue el término para resolver por un período que no excederá de treinta (30) días adicionales. 3 L.P.R.A. see. 2165.


 La See. 4.2 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.) dispone textualmente, en lo pertinente:
“Una parte adversamente afectada por una orden o resolución final de una agencia y que haya agotado todos los remedios provistos por la agencia o por el organismo administrativo apelativo correspondiente podrá presentar una solicitud de revisión ante el Tribunal de Circuito de Apelaciones, dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o a partir de la fecha aplicable de las dispuestas en la see. 2165 de este título, cuando el término para solicitar la revis[ió]n judicial haya sido interrumpido mediante la presentación oportuna de una moción de reconsideración. La parte notificará la presentación de la solicitud de revisión a la agencia y a todas las partes dentro del término para solicitar dicha revisión. La notificación podrá hacerse por correo.” 3 L.P.R.A. see. 2172.


 AI resolver Rivera v. Mun. de Carolina, 140 D.P.R. 131 (1996), no habían entrado en vigor las enmiendas incorporadas a la L.P.A.U. en diciembre de 1995. Véase la Ley Núm. 247 de 25 de diciembre de 1995 (3 L.P.R.A. sees. 2127, 2134, 2158, 2165, 2171-2172, 2177 y 2193). Sin embargo, el texto vigente de la Sec. 3.15 de la L.P.A.U., supra, quedó inalterado en cuanto a la controversia jurisdiccional que te-nemos hoy ante nuestra consideración.